Citation Nr: 1702296	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to an initial disability rating for service-connected coronary artery disease (CAD), in excess of 10 percent prior to July 19, 2013, and in excess of 60 percent on and after July 19, 2013.  

5.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral polyneuropathy of the left upper extremity.

6.  Entitlement to an initial disability rating in excess of 20 percent for service-connected peripheral polyneuropathy of the right upper extremity.

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral polyneuropathy of the left lower extremity.  

8.  .  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral polyneuropathy of the right lower extremity.  

9.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

11.  Whether a timely notice of disagreement (NOD) was filed regarding a March 2010 rating decision that denied claims of entitlement to service connection for a brain tumor, right knee disorder, prostate disorder, and bilateral ankle disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968, with service in Vietnam.  These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and February 2011 rating decisions and a June 2011 letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2014, the RO increased the disability rating for CAD to 60 percent, effective July 19, 2013.  Because the RO did not assign the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's May 2011 notice of disagreement was submitted via a VA Form 9, Substantive Appeal.  The Veteran indicated that he wished to appear before a member of the Board to present testimony at a hearing.  However, in his July 2012 Substantive Appeal to the Board, the Veteran specifically indicated that he did not wish to appear for a Board hearing.  Accordingly, the Board will proceed with adjudicating the Veteran's appeal.  

The Board finds that the issue of entitlement to TDIU is on appeal.  Although the RO characterized the issue as entitlement to TIDU prior to July 19, 2013, the Board finds that the issue is on appeal for the entire time period.  The award of a total combined rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Finally, the Board does not consider entitlement to SMC herein, as the Veteran's TDIU is not predicated on one service-connected disability.  See 38 U.S.C.A. § 1114(s) (West 2014); Bradley, 22 Vet. App. at 293-94.  


FINDINGS OF FACT

1.  The evidence does not demonstrate a left knee disorder.

2.  The evidence does not demonstrate residuals of a TBI.

3.  The evidence does not demonstrate headaches due to service.

4.  For the entire appeal period, the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.

5.  Prior to July 19, 2013, CAD was not manifested by cardiac hypertrophy or dilation, left ventricular dysfunction with an ejection fraction of 50 percent or less, chronic congestive heart failure, or by a workload of 7 METs or less.  

6.  On and after July 19, 2013, CAD has not been shown to be manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

7.  The Veteran's bilateral upper extremity peripheral neuropathy does not approximate symptoms greater than mild paralysis of all radicular groups.

8.  The Veteran's bilateral lower extremity peripheral neuropathy has produced manifestations including numbness and decreased sensation resulting in mild incomplete paralysis. 

9.  The Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  

10.  Communication expressing disagreement with the March 2010 decision was not received by VA until May 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for the assignment of an initial compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.115b, Diagnostic Code 7522 (2016).

5.  For the period from April 6, 2009, to July 19, 2013, the criteria for an initial disability rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016). 

6.  For the period from July 19, 2013, the criteria for a disability rating in excess of 60 percent for coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

7.  The criteria for an initial disability rating in excess of 20 percent right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), Diagnostic Code 8513 (2016).

8.  The criteria for an initial disability rating in excess of 20 percent left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), Diagnostic Code 8513 (2016).

9.  The criteria for an initial disability rating in excess of 10 percent right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), Diagnostic Code 8520 (2016).

10.  The criteria for an initial disability rating in excess of 10 percent left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), Diagnostic Code 8520 (2016).

11.  Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2016).

12.  The Veteran did not submit a timely notice of disagreement with the March 2010 rating decision.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

For the service connection claims, VA's duty to notify was satisfied by letters dated December 2009 and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Regarding the claims for increased initial evaluations, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In addition, the duty to assist the Veteran has also been satisfied in this case for the issues decided herein.  The Veteran's service treatment records (STRs), private medical records, VA treatment records, and records from the Social Security Administration (SSA), are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his appealed disorders. 

Next, the Veteran was afforded VA examinations in for his service connection claims in April and May 2010, and VA provided an addendum opinion in January 2011 for the Veteran's claim of entitlement to service connection for a left knee disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate.  The medical opinions are predicated on a full reading of the available STRs, consider all of the pertinent evidence of record, and are supported with an explanation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  

For the increased ratings claims, the Veteran was afforded VA examinations in October 2010 and July 2013.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file and when taken together, fully address the rating criteria that are relevant to rating the disabilities.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Regarding the Veteran's appeal of the RO's determination that he did not submit a timely notice of disagreement for a March 2010 rating decision that denied service connection for a brain tumor, right knee disorder, prostate disorder, and bilateral ankle disorder, the pertinent facts are not in dispute, and the Veteran's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply to this claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran claims he has left knee disorder, headaches, and TBI residuals that are related to his military service.  In the alternative, he claims that his headache disorder was caused by and is a residual of his history of a meningioma, to include Agent Orange exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

The threshold question in any claim seeking service connection is whether the veteran, in fact, has the disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

Left Knee Disorder

There has been some confusion over the course of the claim and appeal period as to whether the Veteran is claiming entitlement to service connection for a left knee disorder or right knee disorder.  In a November 2009 claim, the Veteran claimed entitlement to service connection for a right knee and leg injury.  As discussed further below, this claim of entitlement was denied in a March 2010 rating decision, and the Veteran failed to submit a timely notice of disagreement.  Accordingly, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  The Veteran's May 2011 notice of disagreement for a left knee disorder, however, was timely submitted for the February 2011 rating decision that denied service connection.  The Veteran subsequently perfected his appeal and submitted arguments in support of a claim of entitlement to service connection for a left knee disorder.  Thus, the Board will consider whether service connection is warranted for a left knee disorder, not right knee.  

The Veteran contends that he injured his left knee after he was thrown from a truck in Vietnam after it was hit by a mine.  STRs document this incident in an October 1967 treatment note.  As a result, the Veteran suffered a laceration and abrasion on the left knee.  A skeletal examination was otherwise negative.  In the Veteran's discharge report of medical history, he denied trick or locked knee.  The STRs are otherwise silent for left knee or leg symptoms.

The Veteran underwent a VA examination in April 2010.  At that time, the Veteran reported initially hurting his right knee and leg in Vietnam after being thrown from a truck that had hit a road mine.  He also reported current symptoms in the right knee, not left knee.  A physical examination of the Veteran's knees showed full extension and flexion bilaterally with end-of-range pain noted on flexion in only the right knee.  The examiner noted a scar on the right knee.  All other tests showed no disability in the left knee.  However, there was mild-to-moderate crepitus bilaterally.  No instability was noted on examination.  The examiner noted that it appeared the scar and right knee conditions were mislabeled as left knee in the Veteran's STRs, and he opined that the Veteran's right knee scar was consistent with the injuries the Veteran described from his military service.  

In a January 2011 addendum opinion, the same examiner acknowledged that he had been asked to opine on whether the Veteran had a left knee disability that was caused by his military service.  Citing to his initial examination in April 2010, the examiner noted that the Veteran had reported only a right leg and knee injury during his military service.  A review of the STRs, however, indicated that the Veteran was treated for an injury to his left knee when his truck hit a land mine and he was thrown from the truck.  This included the report of a left knee laceration and abrasion with an otherwise normal skeletal examination.  However, the examiner noted that his examination of the Veteran's left knee in April 2010 did not reveal any left knee disorder.  Specifically, the Veteran was noted to have normal range of motion bilaterally with end of range pain in the right knee only.  The examiner had found no abnormalities of the left knee.  Thus, the examiner opined that the Veteran less likely than not has a chronic disability of the left knee or leg that is related to his injury during his military service.  The Veteran had clearly stated on examination that he had no current left knee problems or chronic disabilities related to the left knee.  

The Board has reviewed private treatment records as well as all VA treatment records from the appeal period, which yields no left knee complaints.  

The Board finds that service connection for a left knee disorder is not supported by the evidence of record.  Service connection requires a showing of a current disability.  See Brammer, 3 Vet. App. at 225.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain, 21 Vet. App. at 321.  Here, the evidence simply does not support a finding that the Veteran has a present left knee disorder.  

In making this finding, the Board accords significant probative weight to the findings of the April 2010 examiner, who provided the addendum opinion in January 2011.  The findings from these two reports clearly show that the examiner determined there was no left knee disorder.  Indeed, the Veteran described symptoms in the right knee at the time of his examination, not the left. 

To the extent the Veteran claims that he has a current chronic left knee disorder, his contentions are not competent lay evidence.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the diagnosis of a left knee disorder, which is an internal medical process not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.

Further, to the extent that the Veteran has indicated that he has left knee pain or other symptoms, he is competent to identify such symptoms.  However, the Board notes that pain is not considered a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Therefore, the Board finds that service connection for a left knee disorder is not warranted.  

Residuals of a TBI and Headaches

The Veteran frequently discussed his headaches and TBI residuals in conjunction with his history of meningioma in October 2008.  However, like the Veteran's right knee service connection claim, his service connection claim for a brain tumor was denied in the March 2010 rating decision, which the Veteran failed to timely appeal.  Accordingly, whether service connection is warranted for a brain tumor is outside of the Board's jurisdiction in the instant decision.  

The Veteran contends that he suffers from residuals of a TBI due to being thrown from a truck in Vietnam after it hit a mine.  In a February 2010 statement, the Veteran described being thrown with such force that his helmet flew off his head as he landed in a rice paddy.  

As noted above, the STRs indicate the Veteran was thrown from a truck after it struck a mine in Vietnam.  In the Veteran's service discharge report of medical history, he denied a history of a head injury and frequent or severe headaches.  

In private medical records dated in 2001, 2002, 2006, and 2007, the Veteran denied headaches.  In July 2007, he reported a headache of 1 to 2 days.  

In an October 2008 private medical record, the Veteran reported a headache.  He had experienced headaches for two to three weeks accompanied by increased forgetfulness.  After an MRI of his brain, the diagnosis was a right-sided frontal tumor.  Thereafter, the Veteran underwent a right-sided craniotomy for the resection of the tumor, still in October 2008.  That month, he was discharged with diagnoses of meningioma, angiogram and embolization of tumor, and craniotomy for excision of the tumor.  In in 2009 and 2010 he underwent surgical intervention to remedy post-surgical complications of his 2008 craniotomy.  In an August 2009 private record, the Veteran denied headaches post-surgery.

A May 2010 VA examination was conducted.  The examiner reviewed the Veteran's claims file, to include his medical history, and conducted an examination.  The Veteran reported being in a truck that was hit by a mine while in Vietnam, ejecting the Veteran from the truck and sending him into a nearby rice paddy.  He reportedly was not seriously injured and was able to resume his duties without resorting to hospitalization or medical treatment.  Over the previous 10 years, or perhaps longer, the Veteran indicated he had suffered from headaches.  The Veteran stated they would occur on a daily basis across the front of his head.  They were not associated with additional signs or symptoms, and they were not prostrating.  The examiner noted that the Veteran did not "particularly relate his headaches to his motor vehicle accident in Vietnam."  After conducting a TBI examination, the examiner diagnosed moderately severe depression, mild, predominantly sensory, polyneuropathy, but no evidence of brain dysfunction that can be related to a motor vehicle accident while serving in Vietnam.  The examiner further opined that the Veteran's mental disorder is not attributable to a TBI and that his symptoms of anxiety and depression are more related to his brain tumor.  Regarding the mild sensory neuropathy of the upper and lower extremities, the examiner found that they were consistent with the Veteran's diagnosed diabetes.  Concluding, the examiner opined that it was less likely as not that the Veteran's headache symptoms are related to his Vietnam traumatic experience, to include being thrown out of a truck after an explosion.  Rather, it was more likely than not that his headaches were related to his meningioma.  

In a December 2011 letter, a private physician noted that the Veteran's meningioma was likely a covered condition for Agent Orange exposure, stating that any sequelae from this condition are likely service-connected.   

The Board finds that service connection is not warranted for headaches.  First, to the extent the Veteran is attributing his headaches to his 2008 meningioma and subsequent surgeries, the brain tumor is not presently service-connected.  Therefore, service-connection is not warranted for headaches on a secondary basis.  38 C.F.R. § 3.310.  

Next, service connection for headaches is not warranted on a direct basis.  There are no in-service complaints, diagnoses, or treatment or headaches.  Additionally, at discharge, the Veteran denied frequent or severe headaches.  Rather, in later private medical records, the Veteran reported onset in 2000 or later, which is over 30 years after service discharge.  There is, however, evidence of a motor vehicle accident during service.  Thus, there is an in-service event.  

But the evidence of record demonstrates that any current headaches are not related to that event.  In making this finding, the Board accords significant probative weight to the findings of the May 2010 VA examiner, who found that it was more likely than not that the Veteran's headaches were related to his 2008 meningioma.  The examiner reviewed all relevant medical records and interviewed the Veteran prior to providing this opinion, and he provided adequate explanation to support the conclusions.  Further, the Veteran reported at his May 2010 examination that he had been suffering from headaches for 10 or more years, and he was initially diagnosed with a meningioma in October 2008 with a chief complaint of headaches that he had experienced for two to three weeks.  Regardless of the discrepancy between the Veteran's reports of when his headaches started, the earliest onset of headaches is well after his separation from military service.  

To the extent that the Veteran asserts that his headaches are caused by the in-service motor vehicle accident, the Board finds that the Veteran is not competent to provide such nexus statements.  This is because the relationship of a distant event to a current disability, or whether such disability is due to a brain tumor, is not capable of lay observation.  See Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 310.  Therefore, the Board finds that service connection is not warranted for headaches on both secondary and direct theories of entitlement.  

The Board finds that service connection for residuals of a TBI is not warranted.  Again, the Board places significant probative weight in the May 2010 TBI examination.  Essentially, the examiner found that the Veteran did not have any residual of a TBI.  In conducting his examination, the examiner identified three symptoms that are commonly attributed to a TBI, the psychiatric symptoms, headaches, and some neurological symptoms in the upper and lower extremities.  However, the examiner explained that there was no evidence of brain dysfunction that could have been attributable to any traumatic motor vehicle accident during his military service.  Rather, the examiner opined that the Veteran's psychiatric and headache symptoms were related to his brain tumor that was diagnosed in October 2008.  Regarding any neuropathy symptoms, the examiner found that they were more consistent with the Veteran's diagnosed diabetes.  Service connection requires a showing of a current disability.  See Brammer, 3 Vet. App. at 225.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain, 21 Vet. App. at 321.  Here, the evidence simply does not support a finding that the Veteran has TBI residuals.  

In making this determination, the Board acknowledges the Veteran's statements that he has residuals of a TBI that occurred as a result of his being thrown from a truck while in Vietnam.  To the extent he claims that he has residuals of TBI related to his in-service accident, the Board finds his contentions not competent lay evidence.  Here, the diagnoses relevant to residuals of a TBI, which is an internal medical process not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins. See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; Charles, 16 Vet. App. at 374.  Further, linking such a diagnosis to his active duty is beyond the scope of the Veteran's demonstrated medical expertise.  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.

Accordingly, service connection for residuals of a TBI is not warranted.  

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Erectile Dysfunction

The Veteran seeks a higher rating for erectile dysfunction, which has been assigned a noncompensable rating in the February 2011 rating decision. 

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. 

As such, the Veteran's erectile dysfunction is evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met. 38 C.F.R. § 4.31.  Here, while the Veteran has not been assigned a compensable rating for his erectile dysfunction, he has been awarded special monthly compensation as a result of it.  In order to receive a compensable rating for erectile dysfunction evidence must show a penile deformity.

The Veteran underwent a VA genitourinary examination in October 2010.  During the clinical interview he reported that he was able to get a partial erection, but not sufficient enough to initiate and complete sexual intercourse.  At that time, he was not taking prescribed medication for his erectile dysfunction.  The Veteran detailed a negative history of renal dysfunction.  He reported voiding every hour during the day and three times at night.  There was no history of incontinence.  His primary physician had informed him that he had an enlarged prostate.  The examiner noted that the Veteran's erectile dysfunction, while not affecting his occupation, did affect his activities of daily living.  

The Veteran underwent another VA examination for his erectile dysfunction in July 2013.  The examiner reported that the Veteran was taking Viagra with occasional erections at times for sexual activity.  The Veteran had no history of a treatment plan including taking continuous medication or undergoing an orchiectomy.  The Veteran did not have a voiding dysfunction or a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran's erectile dysfunction, opined the examiner, was psychogenic.  The Veteran was able to achieve an erection sufficient for penetration and ejaculation with medication, found the examiner.  On examination, the Veteran's penis, testes, and epididymis were normal.  Regarding functional impairment, the Veteran's erectile dysfunction did not impact his ability to work.  

The Board has reviewed private medical records, VA treatment records, and SSA records.  These records do are silent for any evidence of penis deformity.  In short, there is no evidence of penis deformity throughout the claim and appeal period.  Special monthly compensation for loss of use of a creative organ has already been assigned.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Code 7522.  

Coronary Artery Disease

A 10 percent disability rating for coronary artery disease was assigned effective April 6, 2009.  Effective July 19, 2013, he has been in receipt of a 60 percent disability rating.  The Board will address whether higher ratings are warranted for both periods of the appeal.  

The Veteran's coronary artery disease has been evaluated under Diagnostic Code 7005.  Under this diagnostic code, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104. 

Of record is a May 2010 echocardiogram, which documents normal cavity size and gross systolic function.  The left ventricular ejection fraction was noted to be greater than 55 percent.  The corresponding echocardiogram report documents an estimated ejection fraction of 62 percent.  In October 2010, VA provided an examination for the Veteran's coronary artery disease, which had reportedly been stable since initial treatment after diagnosis in 2008.  The examiner ruled out valvular heart disease, congestive heart failure, and cardiac arrhythmia.  The Veteran reported being able to walk or run one mile before experiencing shortness of breath.  He further denied orthopnea, edema, chest pain, or ever using nitroglycerin.  The examiner cited to the May 2010 echocardiogram, which showed a left ventricular fraction of 62 percent.  The examiner estimated the Veteran's METs as 8, opining that the Veteran's coronary artery disease did not affect his occupation or activities of daily living.  

VA provided an examination for the Veteran's coronary artery disease on July 19, 2013.  The examiner provided an in-person examination.  However, the Veteran's claims file was not reviewed.  Upon examination, the examiner found that the Veteran's coronary artery disease resulted in fatigue that limited him to activities having a workload of greater than three METs but not greater than five METs.  The examiner explained that this METs level has been found to be consistent with activities such as light yard work, mowing the lawn, or brisk walking.  The examiner noted that the Veteran did not have congestive heart failure, a history of myocardial infarction, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  The Veteran did have a percutaneous coronary intervention, a left heart catheterization that was done for angina with resulting stent in 2008.  The examiner referred to the May 2010 echocardiogram, noting that the left ventricular ejection fraction was greater than 55 percent.  However, the examiner found no evidence of cardiac hypertrophy or dilation.  

In addition to the VA examination, the Board has reviewed VA treatment records and all submitted private treatment records.  The VA treatment records document the diagnosis of coronary artery disease and show that the Veteran has received non-VA-prescribed nitroglycerin in case of chest pain.  However, the VA treatment records do not otherwise provide more insight into the Veteran's coronary artery disease than the VA examination.  The same is true of all submitted private treatment records, to include records from the Medical University of South Carolina.  The Medical University records document the Veteran presenting with chest pain beginning in 2007 and eventually receiving a heart stint after a nuclear medicine stress test revealed coronary artery disease in August 2008.  Since then, the records do not provide any further insight into the Veteran's coronary artery disease other than the Veteran would experience chest pain on occasion.  

Before proceeding with its analysis, the Board notes that both the October 2010 and July 2013 VA examinations, the level of METs that results in symptoms was provided through an estimation by both examiners rather than through laboratory determination, such as a stress test.  Based on the Veteran's various disabilities, both service-connected and non-service-connected, the Board presumes that the examiner did not make the Veteran undergo a stress test or similar laboratory tests due to medical reasons.  38 C.F.R. § 4.104.

Having reviewed the complete record, the Board finds that the evidence does not support the criteria for an initial rating in excess of 10 percent prior to July 19, 2013, and 60 percent as of that date, for coronary artery disease under Diagnostic Code 7005.  

Prior to July 19, 2013, the Veteran reported being able to walk or run one mile before experiencing shortness of breath.  He denied having orthopnea, edema, chest pain, or ever using nitroglycerin.  These symptoms are contemplated by the criteria for a 10 percent disability rating.  Further, the October 2010 VA examiner estimated the Veteran's METs to be 8, which falls within the criteria noted for a 10 percent disability rating under Diagnostic Code 7005.  Based on the foregoing, the Board finds that the record does not support an initial rating in excess of 10 percent for coronary artery disease.  

Beginning July 19, 2013, the Veteran has been in receipt of a 60 percent disability rating under Diagnostic Code 7005 for his coronary artery disease.  A review of the evidence of record shows that a higher rating is not warranted.  The evidence shows no evidence of chronic congestive heart failure, a work-load of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus, a 100 percent rating is not warranted for the period from July 19, 2013, as there is no showing of a left ventricular ejection fraction that is less than 30 percent or findings of chronic congestive heart failure. 

Accordingly, a disability rating in excess of 60 percent for coronary disease is not warranted beginning July 19, 2013.  

Peripheral Neuropathy of the Lower Extremities

The Veteran is in receipt of separate 20 percent disability ratings for his peripheral neuropathy of the right and left upper extremity.  These ratings were assigned pursuant to Diagnostic Code 8513, which assigns ratings based on paralysis of all radicular groups.  

The upper extremity disabilities have been rated pursuant to the criteria under 38 C.F.R. § 4.124a, DC 8513.  Those criteria pertain to disabilities due to paralysis involving all radicular groups.  Under DC 8513, a 20 percent disability rating is assigned for incomplete paralysis of all of the radicular groups characterized as "mild" for both the major and minor arm.  For paralysis of all the radicular groups characterized as "moderate," a 40 percent disability rating is assigned for the major arm while a 30 percent disability rating is assigned for the minor arm.  For paralysis of all radicular groups and characterized as "severe," a 70 percent disability rating is assigned for the major arm while a 60 percent disability rating is assigned for the minor arm.  Finally, maximum schedular disability ratings of 90 percent are assigned for the major arm and 80 percent is assigned for the minor arm for complete paralysis of all radicular groups.  

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note under "Diseases of the Peripheral Nerves." 38 C.F.R. § 4.124a. 

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

First, the Veteran is service-connected for peripheral neuropathy of the upper extremities associated with his service-connected diabetes mellitus, type II.  However, the Veteran suffers from other diagnosed disorders in his upper extremities.  For instance, private treatment records show that the Veteran has received treatment for carpal tunnel syndrome.  In December 2011, the Veteran underwent a left carpal tunnel release and left small trigger release for left carpal tunnel syndrome and left small finger trigger finger.  In October 2011, he underwent a right carpal tunnel release and right small finger trigger release.  Symptoms leading up to these surgeries include numbness and tingling in bilateral hands, right worse than left.  The Veteran would also note catching and clicking in his right small finger.  A May 2011 private treatment note documents the Veteran reporting that his symptoms of numbness and tingling were much worse at night, causing him to wake up.  

In February 2012, the Veteran underwent a right trigger thumb release.  In March 2013, he was diagnosed with bilateral middle trigger finger.  In April 2013, he underwent left middle finger trigger release.  Throughout the appeal period, the Veteran has complained of numbness and tingling that has been largely attributed to his carpal tunnel syndrome and trouble with trigger finger of various fingers.  
A May 2015 VA treatment note documents the Veteran reporting persistent carpal tunnel symptoms despite his multiple surgeries over the previous few years.  No mention of peripheral neuropathy is made in any of the records that address the Veteran's carpal tunnel syndrome.  

VA provided an examination for the Veteran's peripheral neuropathy claims in July 2013.  At that time, the examiner found that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner reported that he Veteran "apparently was told that he has neuropathy."  Instead, noted the examiner, the Veteran did have complications with carpal tunnel syndrome and underwent treatment for this, as noted above.  The Veteran denied having weakness or pain in his hand after the treatment.  The Veteran reported having numbness in his hands and feet.  The examiner then found that the Veteran had mild numbness in the bilateral lower extremities due to a peripheral nerve condition.  Muscle strength and reflex testing were normal for the upper and lower extremities.  On sensory examination, however, the Veteran had decreased sensation to light touch in the lower leg/ankle and foot/toes bilaterally.  Essentially, the Veteran had intact position sense, but had decreased sensation in his feet and distal lower leg bilaterally.  The Veteran's condition did not impact his ability to work.   

The Board has conducted a thorough review of the evidence of record, and finds that disability ratings in excess of 20 percent for right upper extremity neuropathy and left upper extremity neuropathy are not warranted.  

Initially, the Board notes that the Veteran is not service-connected for carpal tunnel syndrome or trigger finger.  Further, the evidence of record does not provide insight into what symptoms are attributable to the Veteran's carpal tunnel syndrome or upper extremity neuropathy, if at all diagnosed.  The Board notes that where it is not possible to distinguish the effects of a service-connected disability from the effects of any nonservice-connected disability, the reasonable doubt doctrine dictates that all symptoms in question be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  

Here, no examiner has provided any insight into whether the Veteran's carpal tunnel syndrome symptoms are distinguishable from any upper extremity neuropathy.  However, even if the Board did resolve reasonable doubt in the Veteran's favor and consider all carpal tunnel syndrome symptoms in adjudicating the Veteran's claim for increased ratings for bilateral upper extremity neuropathy, the evidence still does not satisfy the criteria for a higher disability rating under Diagnostic Code 8513.  

Simply put, the July 2013 examiner found no upper extremity symptoms.  Muscle strength, reflexes, and sensation tests were all normal in the upper extremities.  The Board acknowledges that the Veteran has experienced numbness and tingling in his upper extremities, particularly in his hands, over the course of the appeal period, as documented in private treatment records for carpal tunnel treatment.  However, these symptoms do not approximate moderate incomplete paralysis of all radicular groups of the upper extremities.   

Thus, even assuming the resolution of reasonable doubt in the Veteran's favor regarding consideration of his carpal tunnel syndrome symptoms with any symptoms of peripheral neuropathy of the upper extremities, the Board finds that higher ratings are not warranted, and the appeals must be denied.  

Peripheral Neuropathy of the Upper Extremities

The Veteran's separate 10 percent ratings for peripheral neuropathy of the lower extremities have been assigned pursuant to Diagnostic Code 8520.  Under that code, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent.  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent, respectively. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

As noted above, the Veteran underwent a peripheral neuropathy examination in July 2013.  The Veteran reported having numbness in his hands and feet.  The examiner then found that the Veteran had mild numbness in the bilateral lower extremities due to a peripheral nerve condition.  Muscle strength and reflex testing were normal for the upper and lower extremities.  On sensory examination, however, the Veteran had decreased sensation to light touch in the lower leg/ankle and foot/toes bilaterally.  Essentially, the Veteran had intact position sense, but had decreased sensation in his feet and distal lower leg bilaterally.  The Veteran's condition did not impact his ability to work. 

VA treatment records and private treatment records do not provide any more insight into the Veteran's peripheral neuropathy than that shown in the July 2013 examination.  After a thorough review of the record, the Board finds that higher ratings are not warranted.  

The Veteran's lower extremity peripheral neuropathy results in mild numbness and decreased sensation to light touch from the lower leg to the foot, bilaterally.  The Board is unable to conclude that this approximates any level severity in excess of mild incomplete paralysis.  Therefore, the presently assigned 10 percent ratings are appropriate.  Higher ratings are not warranted because the evidence does not show moderate or worse incomplete paralysis.  Further, all muscle testing was normal, with no sign of muscle atrophy. 

Accordingly, the Board finds that disability ratings in excess of 10 percent for bilateral lower extremity peripheral neuropathy are not warranted.  

Extraschedular Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's erectile dysfunction, bilateral upper and lower extremity radiculopathy, and coronary artery disease, are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Diagnostic Code for coronary artery disease, 7005, contemplates various symptoms that would result at a certain level of METs.  The Veteran's coronary artery disease manifests in a way that is fully contemplated by Diagnostic Code 7005.  He grows fatigued, which is contemplated by that diagnostic code.  The same is true of the Veteran's upper and lower extremity neuropathy symptoms.  Diagnostic Codes 8513 and 8520 contemplate neurological symptoms of varying degrees of severity, directly addressing the level of paralysis of the affected nerves.  Here, the Veteran's symptoms as discussed above fall within the criteria of the relevant diagnostic codes.  Further, the symptoms have largely remained at mild to moderate levels throughout the appeal period.  Additional disability is contemplated in Diagnostic Codes 8513 and 8520.  Finally, the Veteran's erectile dysfunction has been adequately addressed by the noncompensable disability rating under Diagnostic Code 7522 for loss of use of erectile power.  Further, the Veteran is in receipt of special monthly compensation for his erectile dysfunction.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

IV.  TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  "Unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran has owned his own insurance agency since 2005.  However, as shown in annual profit reports submitted from that time, the most the Veteran's agency has earned is listed as $11,000.  These findings were corroborated by the Veteran's accountant who would submit the Veteran's agency's taxes yearly.  In an August 2013 statement, the Veteran stated that he had not been able to "draw a salary" since he initially opened his agency in 2005.  In another August 2013 statement from the Veteran's wife, she indicated that the Veteran would not be working at all if it were not for his wife insisting he get out of the house.  He was certainly not employable, according to his wife.  So, notwithstanding the Veteran owning his own agency, the Board finds that any income derived from this ownership is marginal.  This is because the salary is below the poverty threshold for every year during the appeal period.

The record demonstrates that the Veteran meets the schedular criteria for a TDIU for the entire appeal period.  For the entire appeal period he has been service-connected for the following disabilities:  PTSD to include depression and insomnia, rated 30 percent until May 13, 2011, and rated 70 percent thereafter; coronary artery disease, rated 10 percent until July 19, 2013, and rated 60 percent thereafter; diabetes mellitus, rated 20 percent the entire appeal period; peripheral neuropathy of the bilateral upper extremities, rated 20 percent for each extremity; peripheral neuropathy of the bilateral lower extremities, rated 10 percent for each extremity; and erectile dysfunction, rated as noncompensable.  The Veteran's combined total rating was 80 percent from April 6, 2009, to May 13, 2011; 90 percent from May 13, 2011, to July 19, 2013; and 100 percent thereafter.  

As the Veteran's diabetes and associated neuropathy of the upper and lower extremities are disabilities resulting from common etiology, they are combined for the purposes of determining whether the Veteran has at least one disability rated at 40 percent or more.  Therefore, for the entire appeal period, the Veteran has met the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board resolves reasonable doubt in the Veteran's favor and finds that a TDIU is warranted.  

In a June 2012 statement, Dr. DV stated that the Veteran is unable to be gainfully employed because of his many medical illnesses, to include PTSD and heart disease.  In a July 2012 private opinion, Dr. PL noted that the Veteran's earnings had fallen substantially, as aging revealed conditions negatively impacting his physical health and stamina while depleting compensatory reserves and ultimately uncovering severe psychological wounds.  As a result, Dr. P.L. opined, it was extremely unlikely that the Veteran's occupational functioning would improve significantly beyond his status as of July 2012.  

The Board finds that the above evidence is entitled to significant probative value in support of the Veteran's claim.  Specifically, the medical opinions are supported by the doctors' personal knowledge from treating the Veteran for a prolonged period of time.  Further, the Veteran was awarded disability benefits from SSA in June 2012 due to the Veteran's heart and psychiatric disorders, which is further evidence in favor of the Veteran's unemployability claim.  The probative medical and lay evidence support a finding of entitlement to TDIU.

The TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  The SSA determination, the medical opinions, and the Veteran's own statements emphasized it was the combined effects of his service-connected disabilities that prevented him from working.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

V.  Timely Notice of Disagreement

The Veteran disagrees with a June 2011 letter from the RO informing him that his May 2011 NOD was not submitted in a timely manner. 

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of an NOD will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. 
§ 20.101(c), (d).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required (for the time period in question), the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305(a).  

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In a March 2010 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a brain tumor, right knee disorder, prostate disorder, and bilateral ankle disorder.  The Board notes that the notification letter, which accompanied the March 2010 rating decision and was dated March 23, 2010, also explained the Veteran's appellate rights, and enclosed a VA Form 4107, which fully explains the Veteran's right to appeal.  The letter informed the Veteran that he had one year from the date of the letter to appeal the decision.  

In May 2011, the Veteran submitted a VA Form 9 substantive appeal in which he argued that he was entitled to service connection for right knee, brain tumor, prostate, and bilateral ankle disorders, among other disorders.  The RO construed this as a valid notice of disagreement for issues presently before the Board that had been adjudicated in June 2010 and February 2011 rating decisions.  However, in a June 2011 letter, the RO found that the May 2011 was not a timely notice of disagreement for the issues entitlement to service connection for right knee, brain tumor, prostate, and bilateral ankle disorders.  

The Veteran submitted a notice of disagreement with the June 2011 letter in July 2011, reporting that he had sought the help of R.W., who would help the Veteran prepare claim and materials for his claims.  The Veteran would often need to wait before seeing R.W.  When he did see him, he left his papers with R.W. so that he could complete the Veteran's appeals.  Because of this, the Veteran was not aware that his papers had not been filed in a timely manner.  

After a thorough review of the record, the Board finds that the Veteran's NOD was not timely filed.  Although the Board sympathizes with the Veteran, particularly with his provided reasons for not timely submitting an NOD, the NOD was still submitted over a year after notice of the March 2010 rating decision.  Because the May 2011 NOD was submitted over a year after notice of the March 2010 decision, the Board concludes that the notice of disagreement was not timely filed. 38 C.F.R. § 20.302(a).  Thus, the March 2010 decision that denied the claims for entitlement to service connection for right knee, brain tumor, prostate, and bilateral ankle disorders, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board notes that VA received no earlier communications from the Veteran after the March 2010 decision that would constitute a timely NOD.

Further, while the Board may waive the issue of the timeliness of a substantive appeal, an untimely NOD is a jurisdictional bar to appellate consideration.  See Percy, 23 Vet. App. at 41.  Again, the Board is sympathetic to the Veteran's claim.  However, the Board is bound by the law and is without authority to grant the appeal on an equitable basis.  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a left knee disorder is denied.

Service connection for headaches is denied.

Service connection for residuals of a TBI is denied.  

A compensable rating for erectile dysfunction is denied.

A disability rating in excess of 10 percent for coronary artery disease prior to July 19, 2013, and in excess of 60 percent effective July 19, 2013, is denied.

A disability rating in excess of 20 percent for right upper extremity peripheral neuropathy is denied.

A disability rating in excess of 20 percent for left upper extremity peripheral neuropathy is denied.  

A disability rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

A disability rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.  

A TDIU is granted, subject to the regulations governing the payment of VA monetary benefits.

The Veteran did not file a timely notice of disagreement regarding the March 2010 rating decision.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


